ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_05_EN.txt.                      202 	




                                       DECLARATION OF JUDGE GAJA



                        Under “the definition of the continental shelf set out in Article 76,
                     paragraph 1, of UNCLOS [which] forms part of customary international
                     law” (Territorial and Maritime Dispute (Nicaragua v. Colombia), Judg-
                     ment, I.C.J. Reports 2012 (II), p. 666, para. 118), a coastal State’s entitle‑
                     ment to an extended continental shelf does not depend on an assessment
                     by the Commission on the Limits of the Continental Shelf (CLCS). Thus,
                     the basis of a claim concerning the delimitation of an extended continen‑
                     tal shelf does not change because of a submission to the CLCS in respect
                     of that shelf. However, with regard to the outer limits, one would con‑
                     ceivably face a situation that is new in relation to that existing before the
                     submission once the CLCS made a recommendation for “the establish‑
                     ment of the outer limits of [the] continental shelf” under Article 76, para‑
                     graph 8, of UNCLOS and the coastal State acted upon it.

                        It is understandable that, when making recommendations on the estab‑
                     lishment of the outer limits of the continental shelf, the CLCS has so far
                     refrained from examining submissions concerning areas under dispute in
                     the absence of “prior consent given by all States that are parties to such a
                     dispute” (Art. 5 (a) of Ann. I to the Rules of Procedure adopted by
                     the CLCS).

                        There may be cases where a delimitation involving an extended conti‑
                     nental shelf could be effected without difficulty by the Court or an inter‑
                     national tribunal pending the delineation of the outer limits of the
                     continental shelf. One such case arguably concerned the delimitation
                     between Bangladesh and Myanmar, where the International Tribunal for
                     the Law of the Sea (ITLOS) found that it could make the delimitation by
                     tracing a line with an arrow (Dispute concerning Delimitation of the Mari-
                     time Boundary between Bangladesh and Myanmar in the Bay of Bengal
                     (Bangladesh/Myanmar), Judgment of 14 March 2012, ITLOS, paras. 505
                     and 506 (6)). However, in most instances the delineation of the outer lim‑
                     its should come first, because it would otherwise be difficult to pursue the
                     “equitable solution” required by Article 83 of UNCLOS. It would there‑
                     fore be appropriate for the CLCS to modify its Rules of Procedure and
                     consider submissions also when the delimitation is under dispute, an
                     option left open by the Court (Judgment, para. 113). In any event, under
                     Article 76, paragraph 10, of UNCLOS, the CLCS, when making recom‑
                     mendations on the establishment of the outer limits of the continental
                     shelf, does so “without prejudice to the question of the delimitation of the

                     106




7 CIJ1093.indb 208                                                                                    15/02/17 08:28

                     203 	   delimitation of the continental shelf (decl. gaja)

                     continental shelf between States with opposite or adjacent coasts” (see
                     also Art. 9 of Ann. II to UNCLOS), and therefore irrespective of the
                     existence of a dispute on delimitation.



                                                                  (Signed) Giorgio Gaja.




                     107




7 CIJ1093.indb 210                                                                             15/02/17 08:28

